DETAILED ACTION
This is an Allowance based on the 17/386,300 application filed on 07/27/2021 and which claims as amended on 04/29/2022 have been considered in the ensuing action.
	
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/04/2022, 04/01/2022, 04/09/2022 and 04/22/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose independently or in combination, an exercise accessory having a haptic actuator that is configured to generate a vibration pattern corresponding to events, a memory storing the vibration patterns and mapping of events and an update to the mapping of events corresponding to vibration patterns is transmitted to the exercise accessory wirelessly from an exercise machine with which the exercise accessory is coupled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	The closest prior art of record includes Kim et al (US 2020/0289890), Osbrink (US 2019/0290962) and Rubin et al (US 2019/0344123).
Kim et al discloses a handle (device shown in Figure 1B) having a vibration motor (144), wherein the vibration motor vibrates with different patterns according to input received (see paragraph [0060]). Kim et al further teaches that the vibration patterns can be changed and updated in the memory (“In some embodiments, these ranges may be adjusted by the user or by the operator of the exercise and therapy software and system in that some measurements may need to be performed with much tighter tolerance (e.g., if measurements are not within 0.5%, low intensity warnings may be generated)” See paragraph [0060]). However, Kim et al fails to teach or disclose that the update to the mapping of events to corresponding vibration patterns update is transmitted to the exercise accessory wirelessly from an exercise machine with which the exercise accessory is coupled. Further, it would not be obvious to modify Kim et al to be attached to an exercise machine that is capable of communicating with the exercise accessory, as Kim et al specifically teaches attaching the handle to a resistance band or using the handle as a barbell, the former not wireless/smart compatible and the latter not a separate exercise machine. 
Osbrink discloses a handle in communication with a vibration motor (207/114) that vibrates at different patterns for different goals. Osbrink fails to disclose that the vibration motor is in the handle, that there is a memory configured to store a mapping of events corresponding to vibration patterns, and that an update  to the mapping of events to corresponding vibration patterns update is transmitted to the exercise accessory wirelessly from an exercise machine with which the exercise accessory is coupled. While Kim et al discloses that the vibration patterns can be updated, Kim et al fails to disclose that an exercise machine to which the accessory is couple wirelessly transmits the update. 
	Rubin et al discloses an exercise platform with a handle. Rubin et al further disclose that the system can have automatically downloaded updates to the workout program or exercise in response to user performance or other feedback from the user (see paragraph [0103]). Among other limitations, Rubin et al fails to disclose that the vibration patterns are updated from an exercise device attached to the accessory.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Megan Anderson/Primary Examiner, Art Unit 3784